AFFIRMED and Opinion Filed August 4, 2022




                                              S    In the
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-20-01088-CV

                               VIVIAN O. TAYLOR, Appellant
                                           V.
                               CHARLES E. TAYLOR, Appellee

                    On Appeal from the 330th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-19-21619

                             MEMORANDUM OPINION
                        Before Justices Myers, Carlyle, and Goldstein
                                 Opinion by Justice Carlyle
        Appellant Vivian Taylor challenges the trial court’s judgment granting a

divorce to appellee and petitioner below Charles Taylor. Both parties appeared pro

se below and before this court, and only appellant has filed a brief in this court.1 We

affirm. TEX. R. APP. P. 47.4.

        Appellant first filed a brief on September 20, 2021, pursuant to this court’s

order, granting a third extension for doing so. On September 24, 2021, the Clerk of


    1
     When an appellee fails to file an appellate brief, we review the merits of appellant’s issues to determine
whether reversal is appropriate. An appellee’s failure to file a brief does not entitle appellant to automatic
reversal. See Yeater v. H-Town Towing LLC, 605 S.W.3d 729, 731 (Tex. App.—Houston [1st Dist.] 2020,
no pet.).
the Court sent appellant a letter, informing appellant that the brief failed to comply

with the Texas Rules of Appellate Procedure in several specific respects, including

failing to appropriately cite either the record or authorities. See TEX. R. APP. P.

38.1(i). Appellant filed a corrected brief, but added little in the way of record citation

or reference to applicable legal authorities. We then ordered the case submitted

without oral argument.

      Texas law recognizes the right for civil litigants to proceed on their own behalf

in court, pro se. Bolling v. Farmers Branch ISD, 315 S.W.3d 893, 895 (Tex. App.—

Dallas 2010, no pet.). That said, we hold pro se litigants to the same standards for

pleading, briefing, and procedure as we do lawyers. See Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Washington v. Bank of N.Y., 362

S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). This includes following the

appellate rules for briefing appeals to this court, and though we do not require rigid

adherence regarding the form of a brief, we examine briefs closely for compliance

with rules governing briefs’ contents. Hammonds v. Dallas Cty., No. 05-18-01433-

CV, 2020 WL 948383, at *2 (Tex. App.—Dallas Feb. 27, 2020, no pet.) (mem. op.).

To do otherwise would give pro se litigants an unfair advantage over litigants

represented by counsel. We liberally construe pro se pleadings and briefs.

Washington, 362 S.W.3d at 854.

      Appellant first claims she did not receive “proper notice regarding hearings”

or access to “virtual hearings and documents timely.” The appellate record consists

                                          –2–
of one Reporter’s Record volume of the final trial hearing, at which both parties were

present; a Clerk’s Record; and a Supplemental Clerk’s Record. This court informed

appellant, in its September 14, 2021 order granting her third motion for extension of

time to file the brief, that she could move to supplement the reporter’s record with

transcripts for additional hearings—something she claimed to have been trying to do

in each of her motions for extension of time to file the opening brief. Appellant did

not move to supplement the record with transcripts, nor has she provided any

indication that a court reporter was present to transcribe a hearing other than the final

trial. See generally TEX. R. APP. P. 34.6. The record includes the court’s May 3, 2021

order directing the 330th Judicial District Court’s Official Court Reporter “to file the

reporter’s record.” The reporter subsequently filed the single volume reporter’s

record with a standard certification.2

         Further, appellant’s factual statement and argument as to this issue rely almost

entirely on documents she has attached to her brief that are not otherwise in the

appellate record, and we may not consider them. Burke v. Insurance Auto Auctions

Corp., 169 S.W.3d 771, 775 (Tex. App.—Dallas 2005, pet. denied). Also, Appellant


   2
       When filing the record, the court reporter certified as follows:
                  I, Francheska Duffey, Official Court Reporter in and for the 330th District
                  Court of Dallas County, State of Texas, do hereby certify that the above
                  and foregoing contains a true and correct transcription of all portions of
                  evidence and other proceedings requested in writing by counsel for the
                  parties to be included in this volume of the Reporter’s Record, in the
                  above-styled and -numbered cause, all of which occurred in open court or
                  in chambers and were reported by me. I further certify that this Reporter’s
                  Record of the proceedings truly and correctly reflects the exhibits, if any,
                  admitted by the respective parties.
                                                     –3–
has provided no record support for the allegations regarding electronic access. And

as noted, appellant’s corrected brief includes reference to scant relevant legal

authorities. See TEX. R. APP. P. 38.1(i) (appellant’s brief “must contain a clear and

concise argument for the contentions made, with appropriate citations to authorities

and to the record”). The brief still fails to meet even the basic requirements for citing

relevant legal authority. For these reasons, we conclude appellant presents nothing

for our review by the first issue. See Burke, 169 S.W.3d at 775; Hammonds, 2020

WL 948383, at *2.

        We consider appellant’s issue in the interests of justice. The appellate record

does not support appellant’s allegations that she was not present for two of the eight

hearings in this case, nor does it support her allegation that she was not given

reasonable notice to hearings or access to virtual proceedings.3 Appellant fails to

explain why, assuming she was only present or got notice for two of eight pretrial

hearings, this prejudiced her or how it affected the trial court’s decision to grant the

divorce and split the community property the way it did. See TEX. R. APP. P. 44.1

(“No judgment may be reversed on appeal on the ground that the trial court made an

error of law unless the court of appeals concludes that the error complained of: (1)

probably caused the rendition of an improper judgment; or (2) probably prevented

the appellant from properly presenting the case to the court of appeals.”).



    3
     Again, to the extent any of the documents appellant attached to her brief that are not otherwise in the
record support these allegations, we may not consider them. See Burke, 169 S.W.3d at 775.
                                                   –4–
      The appellate record in this case demonstrates that both appellant and appellee

appeared pro se virtually before the court for final bench trial pursuant to the

COVID-19 orders in effect at the time of trial. At trial, the court first questioned

appellee, the petitioner in this divorce, going through the basic predicate questions

that would support a divorce under Texas law. The court then asked appellant if her

answers to these basic questions would be different, and she said they would. The

court inquired further, asking appellant how and giving appellant ample leeway to

answer. The court did not stop appellant from answering the questions, and indeed,

the court’s follow-up questions demonstrate the court engaged appellant

appropriately. We overrule appellant’s first issue.

      We come to a similar conclusion as to appellant’s fourth issue: “Did the

Court’s office express continued bias and assistance for Appellee?” Appellant’s

statement of facts and argument as to this issue rely on documents attached to her

brief that are not in the appellate record, which we may not consider. See Burke, 169

S.W.3d at 775. Nothing in the appellate record supports the assertion that the court’s

office expressed bias, and nothing in the record supports reversal. See TEX. R. APP.

P. 44.1. We overrule appellant’s fourth issue.

      Finally, we consider appellant’s second and third issues, challenging the

sufficiency of the evidence to support the judgment granting divorce and dividing

community property. Appellant has provided no briefing or argument as to why the



                                         –5–
court should not have granted the divorce, and thus this portion of the second issue

presents nothing for this court’s review. See Hammonds, 2020 WL 948383, at *2.4

        Regarding the community property division, appellant claims there is no

evidence to support the trial court’s decision, but gives no further argument, and this

issue too presents nothing for our review. See Hammonds, 2020 WL 948383, at *2.

        In the interests of justice, we review these issues as well. The court awarded

appellee a Chevy Silverado and appellant a Nissan Armada. The court also awarded

appellee his pest control business, which he stated without contradiction that he

owned “way before” the marriage. The division was otherwise identical, though the

court awarded appellant her wedding bands, an HP computer, a French room divider,

a washer and dryer, and embroidery software and designs on appellee’s computer.

The court awarded appellee $600 in debt additional to what it required of appellant.

Neither party requested findings of fact or conclusions of law. See TEX. FAM. CODE

§ 6.711.

        On the record before this court, and indulging every reasonable presumption

in favor of the trial court’s proper exercise of discretion in dividing marital property

as we must, we can discern no clear abuse of discretion in this division or that any

error materially affected the just and right division of the community estate. See

Mandell v. Mandell, 310 S.W.3d 531, 538 (Tex. App.—Ft. Worth 2010, pet. denied)



    4
     In any event, the record amply supports granting the divorce on the ground of insupportability. See
TEX. FAM. CODE § 6.001.
                                                 –6–
(reciting the appellate standard for community property division); TEX. FAM. CODE

§ 7.001 (“General Rule of Property Division”).

        To the extent appellant complains the trial court erred by asking appellant

leading questions during the final hearing, the only hearing transcribed in our record,

we find no error. As an initial matter, appellant lodged no objection to the trial court

questioning appellee and thus has preserved no error for our review. See TEX. R.

APP. P. 33.1. In any event, a trial court has broad discretion over the conduct of a

trial and may properly intervene to maintain control in the courtroom, to expedite

the trial, and to prevent what it considers to be a waste of time. Dow Chem. Co. v.

Francis, 46 S.W.3d 237, 240 (Tex. 2001) (per curiam). And in a bench trial, a judge

may question witnesses to clarify facts on issues the judge must decide in fulfilling

her role as factfinder. See Sklar v. Sklar, 598 S.W.3d 810, 824–25 (Tex. App.—

Houston [14th Dist.] 2020, no pet.). The court asked leading and non-leading

questions of both parties, and none of the questioning in this record constituted an

abuse of discretion. See id.

        We affirm the trial court’s judgment.5



                                                      /Cory L. Carlyle/
                                                      CORY L. CARLYLE
                                                      JUSTICE
201088F.P05

    5
     To the extent appellant complains in her brief that appellee failed to follow the trial court’s orders
regarding returning her property and allowing her access to it, those complaints present nothing for our
review because they are properly addressed to the trial court, not this court.
                                                   –7–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

VIVIAN O. TAYLOR, Appellant                    On Appeal from the 330th Judicial
                                               District Court, Dallas County, Texas
No. 05-20-01088-CV           V.                Trial Court Cause No. DF-19-21619.
                                               Opinion delivered by Justice Carlyle.
CHARLES E. TAYLOR, Appellee                    Justices Myers and Goldstein
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered August 4, 2022




                                         –8–